TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00062-CR



                               Teresa Michelle Limon, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
            NO. CR22550, HONORABLE ED MAGRE, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant has filed a motion to dismiss her appeal. The motion is signed by appellant

and her attorney and complies with rule 42.2. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                                     ____________________________________

                                                     David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 8, 2011

Do Not Publish